Citation Nr: 0527659	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for the service 
connected partial tip amputation of the third finger of the 
left hand.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1973 to June 
1977.

This appeal arises from an August 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  Clinical findings show the presence of a painful 
superficial scar of the tip of the left third finger with no 
evidence of amputation of the finger at the proximal 
interphalangeal joint or proximally thereto.  


CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
evaluation for the service connected partial tip amputation 
of the left third finger, on the basis of a tender scar, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 
4.2, 4.7, Diagnostic Codes 5154, 7804 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records reveal that in September 1976 
there was an amputation of the tip of the left middle finger.  
The conclusion was a fracture with traumatic amputation.  A 
further note in September 1976 shows an amputation of the end 
of the distal joint of the third left finger.  

On the May 1977 separation examination, an amputation of the 
distal end of the middle finger of the left hand was 
reported.

In June 2003, the veteran filed a claim of service connection 
for the amputation of the tip of the middle finger of the 
left hand.  He indicated that the finger was injured in 
service when he slammed the finger in a door severing the 
tip.  

On the notice of disagreement, the veteran indicated that 
there was numbness and pain associated with the left middle 
finger amputation.

On VA examination in April 2004, a history of a partial 
amputation of the tip of the middle left finger in 1976 was 
noted.  A skin graft was used.  The veteran was right handed, 
but he used both hands as a laborer.  He was able to normally 
use the left hand.  There was a little bit of sensitivity 
over the tip of the finger.  Repetitive use did not bother 
the finger.  No bracing or medication was needed.  

On examination of the left hand, there was a partial 
amputation of the distal phalanx.  There was slight 
sensitivity.  There was no other swelling or deformity.  
There was full and complete range of motion of the metacarpal 
phalangeal and the proximal interphalangeal joints when the 
veteran made a fist although he did not actively flex the 
distal interphalangeal joint but the veteran could reach the 
pulp to the palm.  Range of motion of the distal 
interphalangeal joint was from zero to 30 degrees.  
Otherwise, there was normal grip and grasp with normal 
dexterity.  The diagnosis was a partial amputation of the 
left third fingertip.  

The veteran testified in March 2005 that he was not receiving 
treatment for the middle left finger, but that he took 
medication for pain; that the amputation affected his grip; 
that pain increased with cold weather; that he had not lost 
any time from work due to the amputation; that there was pain 
and tenderness due to the scarring resulting from the skin 
graft; that the scar did not break open or ulcerate (T-10); 
and that he was not currently working but that he was not 
laid off due to the service connected finger.  

The veteran's claim for a higher rating for the service 
connected partial tip amputation of the third finger of the 
left hand arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

As this case involves the rating assigned in connection with 
the original grant of service connection for the amputation 
of the partial tip of the third finger of the left hand, the 
Board will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection is in effect for the amputation of the 
partial tip of the third finger of the left hand, assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 5154 of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.   

Under Diagnostic Code 5154, amputation of the long finger, a 
10 percent evaluation contemplates amputation of the middle 
finger without metacarpal resection at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
rating requires amputation of the middle finger with 
metacarpal resection (more than one-half of the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2004).

The service medical evidence shows that the veteran sustained 
an injury to his left middle finger tip resulting in a 
partial amputation of the finger.  In support of the present 
claim, the veteran was afforded a VA examination in April 
2004. 

Upon review, the medical evidence demonstrates no basis to 
warrant a compensable evaluation under Diagnostic Code 5154.  
The VA examination report dated in April 2004 shows there was 
a partial amputation of the distal phalanx.  A compensable 
evaluation under Diagnostic Code 5154 requires, at minimum, 
resection at the proximal interphalangeal joint (PIP) or 
proximal thereto.  The medical record does not show, nor does 
the veteran contend, that there has been a resection at the 
proximal interphalangeal joint.

As for other applicable diagnostic codes, the Board notes 
that a 10 percent evaluation is assigned for superficial 
scars that are painful on examination.  38 C.F.R. 4.118, 
Diagnostic Code 7804 (2004).  Under Diagnostic Code 7804, 
note (1) indicates that a superficial scar is one not 
associated with underlying soft tissue damage and note (2), 
remarks that a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  See 38 
C.F.R. 4.68 (2004) (the amputation rule).

Here, the veteran's left middle finger disorder meets the 
requirements for a 10 percent evaluation under Diagnostic 
Code 7804 as medical examination demonstrated slight 
sensitivity on examination in April 2004.  Thus, disability 
of the left third digit meets the rating criteria for Note 
(2) of Diagnostic Code 7804.  As such, a 10 percent 
evaluation is the highest rating under Diagnostic Code 7804.

Other diagnostic codes concerning scars that do not involve 
disfigurement of the head, face or neck, are found at 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2004).  
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area(s) exceeding 6 square inches (39 square cm) warrant a 
10 percent disability rating.  A 20 percent rating is 
warranted for area(s) exceeding 12 square inches (77 square 
cm); a 30 percent rating is warranted for an area(s) 
exceeding 72 square inches (465 square cm); and a 40 percent 
rating is warranted for an area(s) exceeding 144 square 
inches (929 square cm).  Scars that are in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  A deep scar is one associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118 (2004).

Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and that cover an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant a 10 percent evaluation.  An unstable scar is 
defined as one where, for any reason, there is frequent loss 
of skin over the scar.  A superficial scar is not one 
associated with underlying soft tissue damage.

Diagnostic Code 7805 provides that other scars are to be 
rated on the limitation of the affected part.

In this case, it is neither contended nor shown that the 
veteran's amputation of the tip of the left middle finger 
involves scarring of an area that would support a compensable 
rating under Diagnostic Code 7801 or 7802, nor is it 
contended or shown that the scar is unstable, as defined in 
DC 7803.

As for limitation of function of the left middle finger, 
Diagnostic Code 5229, for limitation of motion of the index 
or long finger, provides a zero percent rating where there is 
a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, and; extension 
is limited by no more than 30 degrees (for the major or minor 
hand).  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2004).  A 10 
percent rating is warranted for the major or minor hand where 
there is a gap of more than one inch (2.5 centimeters) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  In this 
case, the veteran is able to touch the tip of the finger to 
the palm.  Therefore, there is no basis for the assignment of 
a separate, compensable rating on the basis of the limitation 
or motion or limitation of function of the finger.  (DC's 
5229, 7805).

In addition, his symptomatology does not warrant 
consideration under any other diagnostic code.  As such, an 
initial 10 percent evaluation, but no higher, is warranted 
under Diagnostic Code 7804 for a tender scar of the left 
third finger.  However, at no time during this appeal has the 
medical evidence supported the assignment of a rating in 
excess of 10 percent.  Therefore, there is no basis for the 
assignment of a staged rating under the Fenderson case.  
Accordingly, the Board finds that the evidence supports a 10 
percent rating, but no more, for the service connected left 
third finger. 


Extraschedular evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  The veteran has not been 
hospitalized for his service connected partial amputation of 
the left third finger.  Moreover, while symptoms bother the 
veteran, there is no evidence that this disability precludes 
the veteran from being employed or that he has lost 
significant time from work due to this disability.  In fact, 
the veteran testified in March 2005 that he had not lost any 
time from work due to the amputation.  And although he is not 
currently working, the veteran testified that he had not been 
laid off due to the service connected amputation of the left 
third finger.

In short, there is nothing in the record to suggest that the 
veteran's service connected partial amputation of the left 
third finger causes problems not contemplated by the 
pertinent rating criteria and the currently assigned 
evaluation.  Thus, extraschedular consideration is not 
warranted in this case. 


VCAA

With regard to the issue of entitlement to an initial 
compensable rating for the service connected partial 
amputation of the third left finger, the Board notes that on 
December 22, 2003, VA's Office of General Counsel issued a 
precedential opinion which held that if, in response to a 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.   

In this case, the veteran filed a notice of disagreement 
requesting a higher initial rating for the service connected 
left third finger following the issuance of the August 2003 
rating decision that granted entitlement to service 
connection for that disability.  The claim for a higher 
initial rating is properly construed as a "downstream" 
element or claim stemming from the initial claim for service 
connection benefits.  As the RO provided section 5103(a) 
notice relative to the initial claim for service connection 
benefits (see July 2003 RO letter), the holding in VAOPGCPREC 
8-2003 applies in this case and VCAA notice requirements are 
not for application. 

VA still has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, the Board notes that the veteran 
testified in March 2005 that he had not received any medical 
treatment for the service connected amputation of the left 
third finger.  The veteran did provide testimony at a March 
2005 Travel Board hearing.  Accordingly, the Board finds that 
the evidentiary development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA examination was 
conducted in April 2004.  The Board finds that the evidence 
of record is adequate to fully and fairly evaluate the 
veteran's appeal under 38 C.F.R. § 3.159 without affording 
the veteran another examination.  As another examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the 


veteran.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to an initial 10 percent rating for a painful 
scar of the service connected partial tip amputation of the 
third finger of the left hand is granted, subject to the law 
and regulations governing the payment of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


